DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on November 02, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (CN 106861701 A machine translation published June 20, 2017).
	Zhao discloses a process for making 1,4-butanediol by hydrogenating 1,4-butynediol in the presence of a nickel catalyst and additive at mass ratio of 1:(0.1-0.375), wherein the additive is selected from one of Cu, La and Ce.  The nanometer nickel catalyst has the advantages of high activity, high selectivity, high stability and no pollution.  See abstract; page 2, lines 4-10; page 2, lines 28-34 and page 4, Embodiment 5 including Table 1.  In the process of making the catalyst, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (CN 106861701 A machine translation published June 20, 2017) in view of Becker et al (US 6,262,317 B1).
Applicant’s claimed invention is directed to a process for making 1,4-butanediol, comprising: reacting a solution comprising 1,4-butynediol with hydrogen in a presence of a 
	Zhao discloses a process for making 1,4-butanediol by hydrogenating 1,4-butynediol in the presence of a nickel catalyst and additive at mass ratio of 1:(0.1-0.375), wherein the additive is selected from one of Cu, La and Ce.  The nanometer nickel catalyst has the advantages of high activity, high selectivity, high stability and no pollution.  See abstract; page 2, lines 4-10; page 2, lines 28-34 and page 4, Embodiment 5 including Table 1.  In the process of making the catalyst, Zhao teaches that adjusting the pH value to 10-11, in order to get homogeneous complex solution.  See embodiments 5, 7 and claim 3.
	Zhao is silent with respect to the catalyst, wherein the catalyst is in a form of a fixed-bed, and has a particle size in a range of 1 mm to about 8 mm.  However, Becker in the same filed of invention teaches that a process for preparing 1,4-butanediol by continuous catalytic hydrogenation of 1,4-butynediol comprises reacting 1,4-butynediol with hydrogen in the liquid continuous phase in the presence of a heterogeneous hydrogenation catalyst at from 20 to 300.degree. C., a pressure of from 1 to 200 bar and values of the liquid-side volumetric mass transfer coefficient k.L a of from 0.1 s-1 to 1 s-1 a) using a catalyst suspended in the reaction medium, where if a packed bubble column is employed this is operated in the upflow mode and at a ratio of gas leaving the reaction vessel to gas fed to the reaction vessel of from 0.99:1 to 0.4:1, or b) passing the liquid and gas in cocurrent in an upward direction through a fixed-bed reactor operated in the gas-circulation mode while maintaining a ratio of the gas fed to the reaction vessel to gas leaving the reaction vessel of from 0.99:1 to 0.4:1.  See abstract.

Becker teaches a process where the reaction is carried out using technical-grade 1,4-butynediol which is in the form of an aqueous solution and can additionally contain, as insoluble or dissolved constituents, components from the butynediol synthesis, e.g. copper, bismuth, aluminum or silicon compounds.  See col. 3, lines 29-34, and Examples.  
According to Becker the hydrogenation reaction of 1,4-butynediol can be carried out in a fixed-bed or suspension mode.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to carry out the hydrogenation reaction in a suspension mode or a fixed-bed reactor (particle size of 2 to 5 mm) based on a specific structural configurations and operating conditions, the energy introduced is converted very effectively for the improvement of the mass transfer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622